***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   CITY OF MILFORD v. RECYCLING, INC., ET AL.
                  (AC 44819)
                         Moll, Cradle and Bear, Js.

                                  Syllabus

The plaintiff city sought to foreclose a municipal tax lien on certain real
   property on which the defendant trustee, S, held a first mortgage. The
   trial court rendered a judgment of strict foreclosure and set law days.
   S filed a motion to open the judgment of strict foreclosure and to convert
   it to a judgment of foreclosure by sale, which the trial court granted.
   Thereafter, S filed a motion to open and to extend the sale date, claiming
   that there was an interested buyer in the property and that contract
   negotiations were ongoing. The plaintiff opposed the motion because
   S failed to identify the alleged buyer or to provide any documentation
   evidencing the potential sale. The trial court denied the motion, and S
   appealed to this court. Held that the trial court did not abuse its discre-
   tion by denying S’s motion to open the judgment and to extend the sale
   date because its determination that the balancing of the equities favored
   the plaintiff was made after considering all of the relevant circumstances
   and needs of justice specific to the case and was reasonable under the
   facts and circumstances in the record.
            Argued March 3—officially released June 21, 2022

                            Procedural History

   Action to foreclose a municipal tax lien on certain
real property, and for other relief, brought to the Supe-
rior Court in the judicial district of Ansonia-Milford,
where the court, Hon. Arthur A. Hiller, judge trial ref-
eree, rendered judgment of strict foreclosure; there-
after, the court, Tyma, J., granted the motion to open
the judgment of strict foreclosure and to convert it to
a judgment of foreclosure by sale filed by the defendant
Donna Stewart, Trustee; subsequently, the court, Hon.
Arthur A. Hiller, judge trial referee, denied the motion
to open the judgment and to extend the sale date filed
by the defendant Donna Stewart, Trustee, and the defen-
dant Donna Stewart, Trustee, appealed to this court.
Affirmed.
  Janine M. Becker, with whom, on the brief, was
Patricia Moore, for the appellant (defendant Donna
Stewart, Trustee).
   Matthew B. Woods, for the appellee (plaintiff).
                          Opinion

   PER CURIAM. In this municipal tax lien foreclosure
action, the defendant Donna Stewart, Trustee,1 appeals
from the judgment of the trial court sustaining the objec-
tion of the plaintiff, the city of Milford, and denying her
motion to open the existing judgment of foreclosure
and to extend the sale date ordered therein. On appeal,
the defendant claims that the court erred in concluding
that, considering the equities advanced by both parties
for the court’s consideration, the balancing of those
equities favored the plaintiff.2 In response, the plaintiff
argues that the judgment of the court should be affirmed
because the court did not abuse its discretion in con-
cluding that those equities favored the plaintiff. We
agree with the plaintiff and, accordingly, affirm the judg-
ment of the court.
   The following facts and procedural history are rele-
vant to our resolution of the defendant’s appeal. The
defendant is the holder of a first mortgage on commer-
cial property located at 990 Naugatuck Avenue in Mil-
ford (property). On March 24, 2010, the plaintiff insti-
tuted the present municipal tax lien foreclosure action.
On July 27, 2015, the court, Honorable Arthur A. Hiller,
judge trial referee, rendered a judgment of strict foreclo-
sure and set law days to commence on February 1,
2016. On July 27, 2020, after the disposition of numerous
bankruptcy petitions and motions filed by one or more
of the parties, the court, Abrams, J., opened the foreclo-
sure judgment and reset the law days to commence on
September 9, 2020.
   On August 27, 2020, the defendant filed a motion to
open the judgment of strict foreclosure and to convert
it to a judgment of foreclosure by sale with a proposed
sale date of August 28, 2021. On August 28, 2020, the
court, Tyma, J., denied the defendant’s motion without
prejudice to refiling the motion to indicate the position
of any appearing parties. On September 1, 2020, the
defendant filed a caseflow request with an attached
memorandum stating the position of the various
appearing parties with respect to the motion and the
proposed sale date. On September 2, 2020, the court
granted the motion and converted the judgment to a
judgment of foreclosure by sale, with a sale date set
for June 26, 2021.
   On May 14, 2021, the defendant filed a motion to
reopen the judgment and extend the sale date, claiming
that ‘‘there [was] a buyer interested in the property at a
significant purchase price and that there [was] a written
option and contract negotiations [were] ongoing.’’ The
plaintiff disputed the merits of this claim because of,
inter alia, the defendant’s failures to identify the alleged
buyer and to provide any supporting documentation.
On June 17, 2021, after a hearing, Judge Hiller denied
the defendant’s motion to open and set the sale date
for July 24, 2021. This appeal followed.
   ‘‘The standard of review of [a denial of a motion to
open] a judgment of foreclosure by sale . . . is
whether the trial court abused its discretion. . . . In
determining whether the trial court has abused its dis-
cretion, we must make every reasonable presumption
in favor of the correctness of its action. . . . Our
review of a trial court’s exercise of the legal discretion
vested in it is limited to the questions of whether the
trial court correctly applied the law and could reason-
ably have reached the conclusion that it did.’’ (Internal
quotation marks omitted.) McCord v. Fredette, 92 Conn.
App. 131, 132–33, 883 A.2d 1258 (2005).
   In the present case, at the hearing on the defendant’s
motion to open the judgment of foreclosure by sale and
extend the sale date, the court stated the following in
support of its decision to deny the defendant’s motion:
‘‘The court has reviewed all the papers and considered
all the arguments. The court believes that the equities
are clearly in favor of the plaintiff. There is no reason
that the . . . taxpayers should fund this defendant’s
project or use of the premises. The equities require a
sale so [that the plaintiff] can pay its obligations without
adding to the tax bill sent to its taxpayers.’’ In claiming
on appeal that the court erred in concluding that the
equities favored the plaintiff, the defendant argues that
the court abused its discretion by denying the motion
to open the judgment and extend the sale date because
‘‘complete justice required [that] the sale date be
extended.’’ We disagree.
   ‘‘Foreclosure is peculiarly an equitable action, and
the court may entertain such questions as are necessary
to be determined in order that complete justice may be
done. . . . [B]ecause a mortgage foreclosure action is
an equitable proceeding, the trial court may consider
all relevant circumstances to ensure that complete jus-
tice is done. . . . [E]quitable remedies are not bound
by formula but are molded to the needs of justice.’’
(Citations omitted; emphasis omitted; internal quota-
tion marks omitted.) Morgera v. Chiappardi, 74 Conn.
App. 442, 456–57, 813 A.2d 89 (2003). ‘‘The determina-
tion of what equity requires in a particular case, the
balancing of the equities, is a matter for the discretion
of the trial court.’’ (Internal quotation marks omitted.)
TD Bank, N.A. v. M.J. Holdings, LLC, 143 Conn. App.
322, 326, 71 A.3d 541 (2013).
   Upon review of the record, we conclude that the trial
court’s determination that the balancing of the equities
favored the plaintiff (1) was made after considering all
of the relevant circumstances and the needs of justice
specific to this case and (2) was reasonable under the
facts and circumstances to be found in the record. In
light of this conclusion, we further conclude that the
court did not abuse its discretion by denying the defen-
dant’s motion to open the judgment and extend the
sale date.
  The judgment is affirmed and the case is remanded
for the purpose of setting a new sale date.
  1
     In the underlying foreclosure action, the following were also named as
defendants: Recycling, Inc.; City Streets, Inc.; Outlaw Boxing Kats, Inc.; Cell
Phone Club, Inc.; Millionair Club, Inc.; Frank P. Gillon, Jr., and John L. Silva,
as trustees of the Connecticut Laborers’ Health Fund; Frank P. Gillon, Jr.,
and Charles LeConche, as trustees of the Connecticut Laborers’ Pension
Fund; Marvin B. Morganbesser and Charles LeConche, as trustees of the
Connecticut Laborers’ Annuity Fund; Charles LeConche and Marvin B. Mor-
ganbesser, as trustees of the Connecticut Laborers’ Legal Services Fund;
Felix J. Conti and Robert B. Discuillo, Sr., as trustees of the New England
Laborers’ Training Trust Fund; Felix J. Conti and Robert B. Discuillo, Sr.,
as trustees of the New England Laborers’ Laborer-Management Cooperation
Trust; N 990 Naugatuck Avenue, LLC; Marr Consulting, LLC; Tricia Mulvaney;
Rio, Inc.; Regensburger Enterprises, Inc.; Cummings Enterprises, Inc.; Nicho-
las Owen III; Allstar Sanitation, Inc.; Bridgeport Redevelopment, Inc.; Dar-
lene Chapdelaine; JRB Holding Co., LLC; and Naugatuck Avenue, LLC. Those
defendants are not involved in this appeal. We therefore refer in this opinion
to Donna Stewart, Trustee, as the defendant.
   2
     On appeal, the defendant also claims that the court erred in concluding
that it lacked subject matter jurisdiction to open the foreclosure judgment
and extend the sale date because of the four month restriction set forth in
General Statutes § 52-212a. Because the court expressly stated that it was
basing its denial of the motion to open on equitable grounds, we do not
agree that the court concluded that it lacked subject matter jurisdiction,
and, therefore, we decline to address this claim.